Citation Nr: 1815592	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-31 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a left knee strain.

2.  Entitlement to an initial compensable disability rating for a right knee strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to May 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of the hearing is in the Veteran's file. 

The issues of entitlement to an initial disability rating in excess of 10 percent for a left knee strain and entitlement to an initial disability rating in excess of 10 percent for a right knee strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected right knee strain is manifested by subjective complaints of painful motion.


CONCLUSION OF LAW

The criteria for a 10 percent rating for a right knee strain have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Following a review of the evidence of record, the Board finds that an initial evaluation of not less than 10 percent is warranted for the Veteran's service-connected right knee strain based on painful motion.  The August 2011 VA examination report contained normal range of motion findings; the results of the range of motion testing reflected that the Veteran had limitation of motion of the right knee which is more associated with a noncompensable rating.  However, the Veteran credibly reported experiencing chronic pain in his knee, which ranged from 3 to 7 out of 10, including flare-ups.  He experienced pain when walking, standing, and climbing stairs and took Aleve for the pain.  The Veteran is competent to testify to pain on motion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The VA examiner noted the complaints of pain and did not appear to dispute the symptom.  VA regulations provide that painful motion should be afforded at least the minimal compensable rating for the body part in question.  38 C.F.R. § 4.59.  As such, a 10 percent initial rating is warranted for the Veteran's right knee strain under this provision based on painful motion.  The questions of whether an even higher rating is warranted and whether additional notification and development are required are addressed upon remand below.  


ORDER

An initial 10 percent disability rating for a right knee strain is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

Regarding the Veteran's claim for an increased disability rating in excess of 10 percent for a left knee disability, and now based on the above, the Veteran's claim for an increased disability rating in excess of 10 percent for a right knee disability, a review of the entire claims file shows that the Veteran's last examination for his service-connected disabilities was in August 2011, over six years ago.  In view of the Veteran's testimony at his June 2017 Board hearing, the record suggests that the Veteran's disability may have either progressed in nature or worsened since he was last examined.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  As such, the Board finds that a new knee examination would assist in fully and fairly evaluating the Veteran's claims for an increased ratings.

Lastly, the Veteran noted the he was being treated by a private examiner.  While on remand, the RO should make an attempt to obtain private treatment records from Dr. J. at the Garrisonville Urgent Care facility and any other facility treating the Veteran after securing any necessary authorization from him.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify for all private (non-VA) health care providers treating any and all of his remanded claims, to include Dr. J. at the Garrisonville Urgent Care facility.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to the disabilities.  All efforts to obtain the identified records must be fully documented in the claims file.

2.  Schedule the Veteran for an appropriate VA orthopedic examination to determine the severity and manifestations of his service-connected right and left knee disabilities.  All indicated studies must be performed, and all findings reported in detail, in the examination report.  The Veteran's electronic claims file should be reviewed in conjunction with the examination.

The examiner must perform appropriate range of motion studies of the bilateral knees, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  In addition, the Veteran's left and right knees must be tested for pain on both active and passive range of motion in weight bearing and non-weight bearing.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  

Further, the examiner must note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  The examiner must also indicate whether, and to what extent, there is any instability, subluxation, or locking.  Also, the effect of this disability on employability must be described.

3.  Finally, readjudicate issues remaining on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


